Exhibit 10.35 Supplemental Agreement of Loan Agreement Party A:Shandong Longkong Travel Development Co., Ltd Party B: Yishui Underground Fluorescent Lake Travel Development Co., Ltd 1. Considering the strategic cooperation relation, both parties reach this agreement through consultations; Both Parties agree that: Till to the date of 26-12-2009, all the loans in total amount of 5,620,000.00 (in words RMB Five Million Six Hundred and Twenty-two Thousand Yuan) which Provided by Party A to Party B, the expiration date shall be extended to the date of 25-12-2010; Party B shall get the fund ready as to repay the above loans on time; if any loan term is needed, shall be resolved through consultations. 2. The loan which Party A provided to Party B before, shall not be charged the interest; the interest already collected by Party A shall not be returned to Party B. 3.This contract is made out in 2 duplicates, each for both parties; and it shall be effective immediately as it is sealed by both parties. Party A: (seal) Shandong Longkong Travel Development Co., Ltd (sealed) [company chop] Legal Representative: (seal) Zhang Shanjiu (sealed) Party B: (seal) Yishui Underground Fluorescent Lake Travel Development Co., Ltd (sealed) [company chop] Legal Representative: (seal)Li Hongwei (sealed)
